Case 0:20-cv-60149-RS Document 4 Entered on FLSD Docket 02/03/2020 Page 1 of 1

RETURN OF SERVICE

 

UNITED STATES DISTRICT COURT
District of Florida

Case Number: 0:20-CV-60149-RS

Plaintiff:
DOUG LONGHINI

VS.

Defendant:

MAUREEN LUBBERS AS TRUSTEE OF THE DECLARATION OF TRUST
DATED JANUARY 11, 1993

For:

Anthony J. Perez, Esq.
GARCIA-MENOCAL & PEREZ, P.L
4937 SW 74TH COURT

SUITE 3

MIAMI, FL 33155

Received by Lindsay Legal Services, Inc on the 24th day of January, 2020 at 11:34 am to be served on
MAUREEN LUBBERS, 14 SENECA RD, FORT LAUDERDALE, FL. 33308

|, FRANCISCO COLON, do hereby affirm that on the 31st day of January, 2020 at 3:25 pm, |:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the SUMMONS IN A CIVIL ACTION
AND COMPLAINT with the date and hour of service endarsed thereon by me, to: MAUREEN LUBBERS
at the address of: 14 SENECA RD, FORT LAUDERDALE, FL 33308 and informed said person of the
contents therein, in compliance with state statutes.

Description of Person Served: Age: 85+, Sex: F, Race/Skin Color: WHITE, Height: 5'3, Weight: 160, Hair:
S & P, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served. Under penalty of perjury, |
declare that | have read the foregaing documents, and that the facts stated in it are true. NO NOTARY
REQUIRED PURSUANT TO F.S.92.525(2)

N

 

 

FRANCISCO COLON
#593

Lindsay Legal Services, Inc
7105 SW 8th Street

Suite 307

Miami, FL. 331744

(305) 273-0317

Our Job Serial Number; RLA-2020000257

Copyright © 1992-2020 Database Services, Inc. - Pracass Sarvar's Toolbox V8.ig
